Ellison, J.
— This is an ordinary legal action on an account for goods sold and delivered to defendant, in the state of New York, in the year 1887. There was a judgment for plaintiff for a large portion of the-account and defendant appeals. .
At the time the goods are alleged to have been, sold to this defendant, she was a married woman and as such she was not legally capable of entering into the-contract for the purchase of the goods in question. In order to avoid this well recognized law of this state, plaintiff alleged, and sought to prove, that the goods-*519were sold and delivered in the state of New York, in which state, it is alleged, she was, by statute, legally capable of entering into the contract of purchase. The evidence, however, fails to sustain plaintiff. Plaintiff seems to have relied wholly upon the defendant for his testimony and she testifies that she purchased all but a small portion of the goods in this state. Conceding that she stated facts from which it might be properly inferred that a portion of the goods was purchased in New York, but considering her entire evidence together, she gave no date and knew nothing whereby it could be. ascertained what portion was so purchased.
It is clear, of course, that the onus of making out his case devolved upon plaintiff. He must show what is his due. It will not do merely to show that something is due. He must show facts from which it may be ascertained what is due. See Hughes v. Moore, 17 Mo. App. 148.
The judgment is reversed.
All concur.